Citation Nr: 9914438	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. A. Dowdell, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1976.  He also had service with the Army Reserve 
reportedly from December 1976 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) located in New 
Orleans, Louisiana.  

A videoconference was held between the appellant and a member 
of the Board in February 1999.  At that time the appellant 
stated that he was withdrawing the issue of entitlement to an 
increased rating for a laceration of the scalp from appallate 
consideration.  Accordingly, this issue is not before the 
Board for appellate review.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

During the appellant's videoconference hearing he testified 
that his asthma began in 1980 while he was on active duty for 
training (ACDUTRA).  He stated that he was treated at a 
military facility.  He also indicated he was treated at the 
VA medical facility in New Orleans in 1980.  He testified 
that he was next treated during his period of ACDUTRA in 1986 
at Little Rock, Arkansas.  Subsequently received was a 
statement from the appellant in which he indicated that the 
correct date of the asthma attack was in March 1992.  He also 
submitted a copy of a memorandum from the executive officer 
indicating that the appellant had received treatment at a 
non-government medical facility on March 14, 1992 for an 
asthma attack while performing Regular Scheduled Training 
Assembly.  The appellant further indicated he was currently 
being treated at the VA medical facility in New Orleans.  He 
also testified that he was receiving disability benefits from 
the Social Security Administration (SSA).  These records are 
not on file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of all VA, private, and military 
medical records, to include Pendleton 
Memorial Methodist Hospital, pertaining 
to treatment for his asthma.  If he has 
received treatment at a military facility 
for asthma,  he should be requested to 
furnish the approximate month, year, 
names and locations of the military 
facilities where he received treatment. 

2.  The RO should take the appropriate 
action to obtain a copy off the SSA 
decision awarding benefits and the 
evidence on which that decision was 
based.  

3.  The RO should request the appropriate 
source to verify the dates of the 
appellant's service in the Reserve, to 
include all dates of ACDUTRA and inactive 
duty training.  If he has indicated that 
there are additional service medical 
records regarding treatment for his 
asthma which are not on file, the RO 
should contact the appropriate sources in 
order to locate those records. 

3.  The RO should request the VA medical 
facility in New Orleans, Louisiana to 
furnish copies of all treatment record 
from 1980 to the present.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

